DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities:  line 3 recites “non-liner”, instead of “non-linear”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites that the distance between contact pads on each of the solar cell strips is equal to a lateral peak-to-trough distance of the respective non-linear edge (emphasis added). A skilled artisan would not understand Applicant to be in possession of this invention at the time of filing. Instant Fig. 2C, for instance, shows that a wafer from which solar cell strips 202b, 204b are derived, wherein a distance between contact pads (e. g. 236b, 236c) on regions which will become solar cell strips 202b, 204b is equal to a lateral peak-to-trough distance 244 of the non-linear scribe line 218, which the non-linear edge of solar cell strips 202b, 204b eventually derive (see p. 8, 9 of instant specification). The specification does not recite that the distance between contact pads on a distinct solar cell strip is equal to the lateral peak-to-trough distance. Rather, the distance between contact pads on a distinct solar cell strip seems to be equal to the lateral peak-to-peak distance of the respective non-linear edge. Claim 6 is also rejected based on its dependence from claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2012/0204930 to Verdugo.
	Regarding claims 2-4, 11, and 14, Verdugo teaches a solar device (Fig. 1) comprising
a plurality of solar cell strips including at least one non-linear edge, the non-linear edge including protruding portions (see Marked-up Fig. 1 below, which outlines two exemplary solar cell strips in a dotted grey line and a dotted black line that share straight portions of a non-linear edge on upper and lower sides of 20; ¶0049-0054; each solar cell strip includes at least two protruding portions that overlap areas 11)
[AltContent: textbox (Fig. 2)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    391
    624
    media_image1.png
    Greyscale

the solar cell strips being assembled in a shingled manner (Fig. 2, which seems to be taken along a cross-section similar to that indicated in Marked-up Fig. 1 above, when viewed left to right,  shows that portions of layers 6, 21, 5 of a left solar cell strip overlap layer 4 of a right solar cell strip in a region 11) so that adjacent non-linear edges of adjacent solar cell strips overlap along a plurality of overlapping regions 11 having an overlapping width (in the left-right dimension of Marked-up Fig. 1 above) larger at peaks of the protruding portions than at points between the protruding portions.
The limitation that the non-linear edge of each of the plurality of solar cell strips are formed by a scribe line is a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP §2113.I. Regardless, scribe lines such as 7, 8, 9, 10, and 20 define the non-linear edges of adjacent solar cell strips.
Per claim 3, Verdugo teaches the limitations of claim 2. Each of the solar cell strips comprises a row of contact pads disposed laterally along the non-linear edge (for instance, the solar cell strip in grey in Marked-up Fig. 1 includes a portion of 6 having the shape of region 12 that contacts a corresponding portion of layer 4 of the solar strip in black).
Per claim 4, Verdugo teaches the limitations of claim 3. The contact pads of each of the solar cell strips are disposed laterally along the non-linear edge at equal distances. MPEP §2125.
  Per claim 11, Verdugo teaches the limitations of claim 2. At least one of the solar cell strips (for instance the strip in grey in Marked-up Fig. 1 above) comprises a straight top row of contact pads along a top edge (for instance, the solar cell strip in grey in Marked-up Fig. 1 includes a row of portions of 6 having the shape of region 12 along a top edge of that figure).
Per claim 14, Verdugo teaches the limitations of claim 2. At least one of the solar cell strips (such as the one in grey in Marked-up Fig. 1 above) includes a second non-linear edge at an opposite side of the solar cell strip from the non-linear edge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdugo as applied to claim 4 above.
Regarding claims 5 and 6, Verdugo teaches the limitations of claim 4. The reference teaches that the contact pads are located in areas 11, the positioning of which along the edge 20 and the area of which is minimized to reduce non-electricity generating areas of the cells while still optimizing the electrical connection between solar cell strips (¶0003, 0015-0022, 0032, 0062). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the distance between contact pads on each of the solar cell strips along a non-linear edge in order to optimize the electric properties of the cell strips.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdugo as applied to claim 3 above.
Regarding claim 7, Verdugo teaches the limitations of claim 3. The reference teaches that the contact pads are located in areas 11, the positioning of which along the edge 20 and the area of which is minimized to reduce non-electricity generating areas of the cells while still optimizing the electrical connection between solar cell strips (¶0003, 0015-0022, 0032, 0062). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the width of each contact pad in order to optimize the electric properties of the cell strips.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Claim(s) 12 and 15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdugo as applied to claim 2 above.
Regarding claims 12 and 15-17, Verdugo teaches the limitations of claim 2. The reference teaches that the protruding portions are located in areas 11, the positioning of which along the edge 20 and the area of which is minimized to reduce non-electricity generating areas of the cells while still optimizing the electrical connection between solar cell strips (¶0003, 0015-0022, 0032, 0062). The scribe lines 8, 9, 10, 11, and 20 may form protruding portions having a triangular waveform shape as shown in Marked-up Fig. 1 above, or include curvature (¶0019). The exemplary view of Fig. 1 only shows two projections; therefore the exemplary non-linear edge of solar cell strips does not definitively include a periodic or non-periodic waveform shape. 
However, according to the cited passages and reasoning above, it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to vary the shape or periodicity of the scribe lines that form protruding portions in order to optimize the electric properties of the cell strips.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verdugo as applied to claim 2 above, and further in view of US Patent 5,385,614 to Albright.
Regarding claim 13, Verdugo teaches the limitations of claim 2. The protruding portions of the solar cell strips comprise a region of conductive material 12  that electrically connects solar cell strips (see cited passages and reasoning above). Verdugo does not teach that the material of the region 12 is a conductive adhesive bonding material. Albright teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a similar region of conductive material that connects solar cell strips (such as 22 of Fig. 2, C6/L63-C7/L1) of a conductive adhesive bonding material (C5/L63-14, C6/L47-62) in order to protect the solar device during additional cutting processes.

Allowable Subject Matter
Claims 8-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/               Primary Examiner, Art Unit 1726